DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 03/29/2022, is acknowledged.  
Claims 37-46 are pending in this action.  Claims 1-36 have been cancelled previously.  Claim 37 has been amended.  Claims 37-46 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of objection and rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/696,598, filled July 11, 2018, U.S. Application No. 62/798,604, filed January 30, 2019, and U.S. Application No. 62/840,572, filed April 30, 2019.  

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 recites limitation “the weight ratio between neomycin sulfate and polymyxin b sulfate” that should be corrected to “a weight ratio of neomycin sulfate to polymyxin b sulfate” for clarity.  Similar is applied to other “weight ratios” recited in claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gersh, US 2004/0043947, and Shinault, US 5,407,670, in view of Giordano, US 2009/0111780, XGen, Neomycin and Polymyxin B Sulfates SOLUTION FOR IRRIGATION, USP, and Tuel, US 2010/0015184.
Gersh teaches topical formulations comprising (i) neomycin sulfate equivalent to 2-5 mg of neomycin base, (ii) polymyxin B sulfate equivalent to 5,000-15,000 polymyxin B units; and (iii) bacitracin zinc equivalent to 200-600 bacitracin units (Claim 3; Para. 0023-0026 as applied to claim 37) identifying thereby said parameters as result effective variables.  Gersh teaches that said formulations may also include:
a topical carrier/excipient such as petrolatum (Claim 5; Para. 0023 as applied to claim 37) identified in the instant specification as inactive excipient;
glycerin, propylene glycol, identified in the instant specification as preservatives (Claim 5; Para. 0023 as applied to claim 43);
additional active pharmaceutical ingredients, e.g., hydrocortisone/steroid (Claims 1, 3; Para. 0027 as applied to claims 41, 44);
Gersh teaches that said formulations/compositions can be in a solid or liquid topical carrier to apply the composition to a wound (Para. 0023 as applied to claim 42).
Shinault teaches topical ointments that may include 1-10 mg of neomycin sulfate; 1,000-10,000 units of polymyxin B sulfate; and 50-500 units of bacitracin in combination with other constituents (Claims 1-4, 13, 15, 19; Abstract; Col. 2, Lns. 32-61).  Shinault further teaches that said compositions include a topical cream base comprising mineral oil, or liquid petrolatum, or petrolatum with 5% of beeswax (Col. 2, Lns. 17-28). 
Cited prior art does not teach the use of container comprising compositions with active agent(s) and a label affixed to the container (Claims 37, 45, 46).  
Giordano teaches antibacterial, anti-inflammatory, anti-septic formulations/compositions that may include: 
(i) neomycin and/or neomycin sulfate; polymyxin B sulfate; bacitracin and/or bacitracin zinc (Claims 1, 12; Para. 0015 as applied to claim 37); 
(ii) hydrocortisone, cortisone (Claims 4, 13; Para. 0016);
(iii) mineral oil (Claims 33, 77; Para. 0026) identified in the instant specification as inactive excipient; 
(vi) trimethoprim and/or trimethoprim sulfate (Para. 0015); triamcinolone (Para. 0016); boric acid (Para. 0017); glycerin, propylene glycol, mannitol, etc. (Para. 0026) identified in the instant specification as preservatives.  
Giordano teaches that said compositions are contained within a delivery system comprising a solution in a container that permits the administration of drops (Claims 44, 88; Para. 0036, 0060).  
XGen teaches the concentrated solutions comprising neomycin sulfate, polymyxin B sulfates, methylparaben (as a preservative), water solution (Description; Page 2) placed in a vial/bottle (Page 1) with instructions/description of ingredients and usage, i.e., a concentrated sterile antibiotic solution to be diluted for urinary bladder irrigation (Page 2, Dosage and administration).  
Tuel teaches labelled componentized drug product comprising a fixed mixture of, e.g., active pharmaceutical ingredients, nutritional ingredients, and/or excipients selected to maximize desired pharmaceutical characteristics, e.g., stability, manufacturing efficiency, etc., and wherein said drug product may be stored for a period of time before being combined with one or more other modules to form a final drug product (Abstract; Para. 0029).  Tuel teaches that said drug product may include:
(i) antibiotics, e.g., bacitracin, neomycin, polymyxin B, trimethoprim, etc. (Para. 0052); 
(ii) anti-inflammatory agents, e.g., hydrocortisone (Para. 0056); 
(iii) antimicrobial agents, e.g., thimerosal (Para. 0057), cortisone (Para. 0077);
(iv) excipients comprising mineral oils, petrolatum (Para. 0048, 0080, 0123, 0125, 0128); beeswax, carnauba wax (Para. 0112), mannitol, paraben, microcrystalline wax (Para. 0125, 0128), olive oil (Para. 0127). 
Tuel teaches that one can use such containers as vials, ampules, capsules, pipettes, packets such as foil packets, bubble packets, and the like; that can be made of glass, metal, ceramic, polymer, paper, etc. (Para. 0029).
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references cited.  The cited prior art (i) teaches the compositions/formulation that include compounds as instantly claimed; (ii) identifies the relative amounts of neomycin sulfate, polymyxin B sulfate and bacitracin or bacitracin zinc as result-effective variables that define the activity of said compositions; and (iii) teaches that said compositions can be included into a container with instructions for use.  The selection of a known material for the container (e.g., ampule, bottle, patch, bag), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  In re Leshin, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.  The printed matter/label on a container does not lend patentable weight as a limitation of the claimed product/composition/article of manufacture, absent a functional relationship between said label and the product/composition/article of manufacture.  In re Haller 73 USPQ 403 (CCPA 1947).  In the present case, the instant claims do not include/define a clear functional relationship between said container/instructions and associated product (i.e., formulations) that distinguishes claimed formulations from otherwise identical prior art formulations, but disclose an intendent use of the claimed formulations.  MPEP 2111.03, 21114, 2173.05(g).  Regarding the size of claimed product (i.e., about 1-100 kg), it is noted that changes in size of an article were held to be obvious.  In re Rose 105 USPQ 237 (CCPA 1955).
Regarding the new limitations (Claim 37) reciting (i) a weight ratio of neomycin sulfate to polymyxin b sulfate (N/P); (ii) a weight ratio of neomycin sulfate to bacitracin/bacitracin zinc (N/B); and/or (iii) a weight ratio of polymyxin b sulfate to bacitracin/bacitracin zinc (P/B); it is noted that given that 10,000 units of polymyxin b sulfate is about 1 mg (see Sigma-Aldrich Product Information cited herein), and 1 unit of bacitracin is about 0.01351 mg (see Lightbown et al. cited herein):
Gersh teaches compositions comprising said compounds in concentrations providing (i) a weight ratio N/P in the range from about 1.33 to about 10; (ii) a weight ratio N/B in the range from about 0.25 to about 1.85; and/or (iii) a weight ratio P/B in the range from about 0.06 to about 0.55;
Shinault teaches compositions comprising said compounds in concentrations providing (i) a weight ratio N/P in the range from about 1 to about 100;  (ii) a weight ratio N/B in the range from about 0.15 to about 15;  and/or (iii)  a weight ratio P/B in the range from about 0.015 to about 1.47.   
To this point, it is noted that for result-effective variables (i.e., concentrations of compounds in multi-component systems), in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976);  In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990),  In re Geisler, 116 F.3d 1465,1469-71, 43 USPQ2d 1362,1365-66 (Fed. Cir. 1997).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05 (II).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0077315 – teaches formulations comprising polymyxin B sulfate, bacitracin zinc, and neomycin sulfate.
US 2002/0111298 – teaches topical formulations comprising neomycin, polymyxin b, bacitracin zinc and petrolatum.  
US 2006/0088604 - teaches topical formulations comprising neomycin, polymyxin b, bacitracin zinc, steroid/hydrocortisone, and also may include petrolatum, methylparaben, glycerin, and other additives. 

Response to Arguments
Applicant's arguments, filed on 03/29/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 103-rejection to address newly introduced amendments and to clarify the position of the examiner.  
Applicant is advised to clarify the claim language, structure of the claimed composition/product, and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615